Title: From George Washington to Alexander Hamilton, 11 December 1793
From: Washington, George
To: Hamilton, Alexander


          
            Dear Sir,
            Philadelphia 11th Decr 1793
          
          I was led the other day to reflect, whether I had ever put into your hands the last, as
            well as the first letter, which A.G. Frauncis wrote to me concerning the Warrants. Finding no trace of any remarks from you to me, I take it
            for granted, that I omitted to do with respect to the last, what I had done with respect
            to the first. But being uncertain, how far the new matter, which is suggested, may be
            thought worthy of your attention, I have concluded to forward it to you; and when you
            have read it, you will return it to Dear Sir Yours sincerely
          
            Go: Washington
          
        